Motion in disciplinary proceedings to confirm report of Honorable J. Addison Young, official referee, recommending that respondent be disbarred. On July 1, 1938, respondent, who was admitted to practice in February, 1929, was suspended by this court for a period of three years (255 App. Div. 704) upon findings of fact that he attempted from 1933 to 1936 to impede his own client in the collection of money lawfully due to the client from a corporation controlled by respondent; that to effect such purpose respondent made and used false and misleading affidavits and misused certain moneys, asserted an exaggerated bill for services and issued attachments against himself. In October, 1940, other charges were preferred against respondent and, after a full hearing thereon and on other charges formulated by consent on the trial, the learned official referee has found respondent guilty of (a) conversion of his client’s money; (b) failing to file articles of incorporation which had been prepared for a client and representing to the client that the articles had been filed and the fees therefor paid, as a result of which the client did business in the corporate name, bid on a contract with the State, was awarded the contract, and was unable to enter into the same because it was disclosed that there was no such corporation, although later the certificate was filed and the contract awarded; (c) making and filing with the Department of Taxation and Finance on two different occasions a false affidavit with respect to the mailing of a certified draft to the Division of Corporations; (d) falsely altering a certificate of incorporation, originally signed in November, 1937, and that he falsely stated that certain persons had come before him when it was not in accordance with the fact; (e) causing, in his answer made to the petition herein, a photostat to be made of a letter from the counsel for the Division of Corporations, which photostat omitted a paragraph *891from the original of said letter in order to deceive the court in connection with the charges against him. The recommendation of the official referee that respondent be disbarred must be confirmed, and it is ordered accordingly. Motion to confirm report of the official referee granted, respondent disbarred, and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.